Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to Amendment and RCE filed on 10/08/2021. As directed by the Amendment, claims 1, 32, 47, 59-62, 64, 65 and 119 have been amended; claims 51-54 and 66-75 have been canceled. As such, claims 1, 32, 47-50, 55-57, 59-65, 76-77 and 118-119 are pending in the instant application. 
The Applicant has amended the independent claims 1, 47, 59-62, 64-65, 118 and 119 to clarify the claiming subject matter, as such, the previous 112 rejections are withdrawn.
Claim 32 is being withdrawn from consideration as being directed to a non-elected Species, please refer to the detailed explanation below.
The newly amended claim 32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly amended limitations “wherein the liquid volatized by the heater flowing in the form of at least one of a vapor or an aerosol, flows in a plurality of discrete streams, each stream passing through a respective one of said plurality of discrete material elements received by the receiving portion in use” directed to the configuration where the vapor or aerosol passes simultaneously through each of the plurality of the discrete material elements which is directed to the non-elected species II. Evidently, from Figure 5 and lines 1-4 of Page 19 of the specification disclosed “As shown by the a plurality of individual streams that flow simultaneously through a respective material element 524, 526, 528, before being recombined and exiting the material elements for inhalation by a user” but the Applicant originally elected Species I (in responsive to the Requirement to Restriction/Election dated 04/030/2020) which directed to vapor or aerosol passes sequentially through each of the plurality of discrete material element and expressively request to withdrawn claims associated with other species including Species II which is now newly amended in claim 32.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 32 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 47-53, 55-57, 59-65, 76-77 and 118-119 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (U.S. Publication 2014/0261486 hereinafter Potter) in view of Daryani et al. (U.S. Publication 2017/0238612 hereinafter Daryani).
	Regarding claim 1, Potter discloses an apparatus (Figs. 4A and 4B, [0083]: electronic vapor smoking article 500) for generating an inhalable medium, the apparatus comprising: a liquid container (Fig. 1, 3 and 4B: reservoir 205) for holding a liquid ([0040] and [0076]: aerosol ; a heater ([0075]: resistive heating element 50) for volatilizing ([0066]: resistive heating element 50 produces heat and thus provides aerosol for inhalation) the liquid held ([0076]: aerosol precursor material is stored) in the container; and a receiving portion ([0081] and [0083]: tubular housing 630 defined lumen 610) for receiving  (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) a stack comprising a plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), the apparatus being arranged such that in use liquid volatized by the heater passes, in the form of at least of a vapor or aerosol ([0019], [0080] and [0081]: to enhance the vapor drawn through the filter material 600 including the vapor-enhancing elements 620; yields vapors or aerosol), through a material of one or more of the plurality of discrete material elements ([0081] and [0086]: the vapor-enhancing aspect/elements 620) received by the receiving portion Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) in use thereby to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0080]: to provide an enhancing effect on the vapor/aerosol), wherein the receiving portion (Fig. 4B, [0083]: housing 630) comprises a receptacle having received (Figs. 4A and 4B, [0083]: housing 630 may be configured to house the vapor-enhancing element 620) therein said stack comprising said plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects); wherein the receptacle comprises a retainer ([0089]: in the mouth end, an end cap engaged with the housing 630 to retain the filter element with the vapor-enhancing to retain the plurality of discrete material elements ([0086] and [0089]: to retain the filter element with the vapor-enhancing element 620).
Potter discloses a plurality of discrete material elements connected in a series manner ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects) but silent about the retainer/end cap is removable to allow access to the plurality of discrete material elements and one of the plurality of discrete material elements is exchangeable for another discrete material element.
However, Daryani discloses an electronic smoking device (Fig. 1, [0012]: electronic smoking device 1) comprising: a liquid container (Fig. 1, [0013]: reservoir 6) holding a liquid (Fig. 1, [0013]: for storing liquid 7), a heater (Fig. 1, [0013]: heating element 4) for volatizing the liquid ([0013]: to vaporize the liquid 7), and a plurality of discrete material elements (Fig, 1, [0017], [0021], [0030]: flavor material 11 and 12 of flavor carrying units 9 and 10, respectively) that also are connected in the series configuration (Figure 1 shown this configuration) which is the same as the Potter’s (Potter’s [0086]) , and also teaches one of the plurality of discrete material elements ([0021]: flavor material 11 or 12 of flavor unit 9 or 10, respectively) is exchangeable (Fig. 1, [0021]: each flavor material 11 or 12 of flavor unit 9 an 10 is held by the ring holders 22 or 23 which has attachment members 28 where attachment protrusions 29 are removable snap into the attachment grooves 30 which allow users to stack, remove, and combine different flavored materials 11, 12) for another discrete material element (flavor material 11 or 12 of flavor units 9 or 10, respectively).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Potter’s plurality of serially-engaged 
  Regarding claim 48, Potter as modified, discloses the cartridge according to claim 47, wherein the container (Figs. 1, 3 and 4B: reservoir 205) and the receiving portion (Figure 4A and 4B: housing 630) form an integral unit ([0083]: housing 630 is attached to the cartridge body portion 505 which where the liquid container 205 resided).
Regarding claim 49, Potter as modified, discloses the cartridge according to claim 47, wherein the receiving portion (Fig. 4B, [0083]: tubular housing 630) is connectable to, and removable from ([0083]: housing 630 is removable engaged with the cartridge body portion 505), the liquid container (Fig. 2, 3 and 4B, [0076]: reservoir 205; from Figures 2, 3 and 4B, the reservoir 205 is resided within the cartridge body portion 505).
Regarding claim 50, Potter as modified, discloses the cartridge according to claim 47, the cartridge being arranged such that, in use, the liquid exiting the container passes, in the form of at least one of the vapor or the aerosol ([0080]: vapor/aerosol), sequentially (Potter’s [0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged
Regarding claim 55, Potter as modified, discloses the cartridge according to claim 47, wherein the cartridge comprises one or more retainers (Potter’s [0089]: porous element and the end cap  configured to retain the filter element 600) for retaining the plurality of material elements (Potter’s [0088]: filter material 600 having vapor-enhancing element 620; [0086]: the vapor-enhancing element 620 comprise a plurality of serial-engaged objects) received by the receiving portion (Figs. 4A and 4B[0083]: housing 630 configured to house the vapor-enhancing element 620) in use, wherein the one or more retainers ([0089]: porous element and end cap) are arranged so as to allow the vapor or the aerosol to pass there through ([0089]: allowing the vapor to pass there through).
Regarding claim 56, Potter as modified, discloses the cartridge according to claim 47, wherein the receiving portion (Potter’s [0083]: housing 630 is removable from the cartridge body portion 505) is arranged to allow user access (as modified, the end cap that engaged with the housing 630 in the mouth end is removable and Daryani’s [0021]: attachment members 28 where attachment protrusions 29 are removable snap into the attachment grooves 30 which allow users to stack, remove, and combine different flavored materials 11, 12)  to one or more of the plurality of discrete material elements (Potter’s serially-engaged elements/objects; Daryani’s flavor materials 11, 12) received by the receiving portion in use.
Regarding claim 57, Potter as modified, discloses the cartridge according to claim 47, wherein the receiving portion is arranged (Potter’s [0083]: housing 630 is removable from the cartridge body portion 505) to allow one or more of: changing an order of one or more of the plurality of discrete material elements received by the receiving portion in use; adding one or more discrete material elements to the receiving portion; and removing one or more of the discrete material elements from the receiving portion (the end cap that engaged with the housing 630 is removable on the mouth-end side and Daryani’s [0021]: attachment members 28 where attachment protrusions 29 are removable snap into the attachment grooves 30 which allow users to stack, remove, and combine different flavored materials 11, 12, or the plurality of serially-engaged objects of the flavor).
Regarding claim 59, Potter as modified, discloses the cartridge according to claim 47, wherein the plurality of discrete material elements are in an ordered arrangement (Potter’s [0086]: a plurality of serially-engaged objects/elements; Daryani’s Figure 1).
Regarding claim 60, Potter as modified, discloses the cartridge according to claim 47, wherein each of the plurality of discrete material elements is the same ([0086]: vapor-enhancing element 620 comprises a plurality of element/objects- wherein the each objects is a flavorant).
Regarding claim 61, Potter as modified, discloses the cartridge according to claim 47, wherein one of the plurality of discrete material elements (Potter’s [0086]: vapor-enhancing element 620 comprises a plurality of element/objects) has a property different ([0086]: vapor-enhancing element 620 is a combination of elements/objects- this means that the vapor-enhancing elements 620 could have a combination of plurality of different objects or elements) to that of another of the plurality of discrete material elements.
Regarding claim 62, Potter as modified, discloses the cartridge according to claim 47, wherein one of the plurality of discrete material elements (Potter’s [0086]: vapor-enhancing  has a property different ([0086]: vapor-enhancing element 620 is a combination of elements/objects- this means that the vapor-enhancing elements 620 could have a combination of plurality of different objects or elements) to that of another of the plurality of discrete material elements.
Potter as modified, does not explicitly disclose each one of the plurality of discrete material elements has a property different to that of each other one of the plurality of discrete material elements.
However, Daryani teaches each one of the plurality of discrete material elements ([0017]: flavor materials 11 and 12) has a property different ([0017]: different flavor material) to that of each other one ([0017]: flavor material 11 is a menthol extract while flavor material 12 is a vanilla extract) of the plurality of discrete material elements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Potter’s plurality of discrete material so that each one of the plurality of discrete material elements has a property different to that of each other one of the plurality of discrete material elements, as taught by Daryani for the benefit of giving user a new mixed flavors for a unique experience ([0017] and [0021]).
Regarding claim 63, Potter as modified, discloses the cartridge according to claim 61.
Potter as modified, does not explicitly disclose wherein the difference in property is aroma.
 However, Daryani teaches difference in property of the plurality of discrete material elements is a flavor ([0017]: flavor material 11 is a menthol extract while flavor material 12 is a vanilla extract) of the plurality of discrete material elements.

Regarding claim 64, Potter as modified, discloses the cartridge according to claim 47, wherein the plurality of discrete material elements are stacked one on top of the other (Potter’s [0086]: the vapor-enhancing element 620 comprise a plurality of serial-engaged objects; Daryani’s Figure 1 shown flavor material 11 and 12 also stack on top of each other).
Regarding claim 65, Potter as modified, discloses the cartridge according to claim 47, wherein one or more of the plurality of discrete material elements comprises material in solid form ([0086]: the vapor-enhancing element 620 may comprise one of a thread or a filament).
Regarding claim 76, Potter as modified, discloses the cartridge according to claim 65.
Potter does not disclose the material in solid form comprises tobacco.
However, Daryani teaches the material (Fig. 1, [0017]: flavored material 11 and 12) in solid form comprises tobacco ([0017]: leaf tobacco extract can be adsorbed in to the solid material and being used as the flavored material 11 and 12).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modified Potter’s solid material (filament) to comprise tobacco, as taught by Daryani, as an art-recognized configuration of the discrete material elements and to boost/enhance tobacco flavored for the users.
Regarding claim 77, Potter as modified, discloses the cartridge according to claim 65, wherein the material in solid form comprises a flavored solid material (Potter’s [0086]: vapor-
Regarding claim 118, Potter as modified in claim 47, discloses an apparatus comprising the cartridge according to claim 47 (see claim 47 rejection above), wherein the cartridge (Figs. 1, 3 and 4A, [0081] and [0075]: cartridge body portion 505/cartridge 90) further comprising a heater ([0075]: resistive heating element 50) for volatilizing ([0066]: resistive heating element 50 produces heat and thus provides aerosol for inhalation) the liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored) held in the container.
Regarding claim 119, Potter discloses a system (Figs. 4A and 4B, [0083]: electronic vapor smoking article 500) for generating an inhalable medium, the system comprising: a heater ([0075]: resistive heating element 50) for volatilizing a liquid ([0066]: resistive heating element 50 produces heat and thus provides aerosol for inhalation); and a cartridge (Figs. 1, 3 and 4A, [0081] and [0075]: cartridge body portion 505/cartridge 90) comprising: a container (Fig. 2, 3 and 4A: reservoir 205) for holding the liquid ([0040] and [0076]: aerosol precursor material may be provided in liquid form; aerosol precursor material is stored), and a receiving portion ([0081] and [0083]: tubular housing 630 defined lumen 610) for receiving (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) a stack of plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects), the heater and the cartridge being arranged such that, in use, the liquid volatized by the heater and exiting the container can flow, in the form of at least one of a vapor or an aerosol ([0019], [0080] and [0081]: to enhance the vapor through a material of one or more of the plurality of discrete material elements ([0081] and [0086]: the vapor-enhancing aspect/elements 620) received by the receiving portion in use, thereby to entrain one or more constituents of the one or more of the plurality of discrete material elements to produce the inhalable medium ([0080]: to provide an enhancing effect on the vapor/aerosol), wherein the receiving portion (Fig. 4B: [0083]: housing 630) is a receptacle having received (Figs. 4A and 4B, [0083]: housing 630 may also be configured to house the vapor-enhancing element 620) therein a said plurality of discrete material elements ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects).
Potter discloses a plurality of discrete material elements connected in a series manner ([0086]: vapor-enhancing element 620 comprises a plurality of serially-engaged elements/objects) but silent about the retainer is removable to allow access to the plurality if discrete material element and one of the plurality of discrete material elements is exchangeable for another discrete material element.
However, Daryani discloses an electronic smoking device (Fig. 1, [0012]: electronic smoking device 1) comprising: a liquid container (Fig. 1, [0013]: reservoir 6) holding a liquid (Fig. 1, [0013]: for storing liquid 7), a heater (Fig. 1, [0013]: heating element 4) for volatizing the liquid ([0013]: to vaporize the liquid 7), and a plurality of discrete material elements (Fig, 1, [0017], [0021], [0030]: flavor material 11 and 12 of flavor carrying units 9 and 10, respectively) that also are connected in the series configuration (Figure 1 shown this configuration) which is the same as the Potter’s (Potter’s [0086]) , and also teaches one of the plurality of discrete material elements ([0021]: flavor material 11 or 12 of flavor unit 9 or 10, respectively) is exchangeable (Fig. 1, [0021]: each flavor material 11 or 12 of flavor unit 9 an 10 is held by the ring holders 22 or 23 which has attachment members 28 where attachment protrusions 29 are removable snap into the attachment grooves 30 which allow users to stack, remove, and combine different flavored materials 11, 12) for another discrete material element (flavor material 11 or 12 of flavor units 9 or 10, respectively).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to modify Potter’s plurality of serially-engaged elements/objects of the vapor-enhancing element 620 to have ring holders comprising attachment protrusions and attachment grooves which resulting in allowing one of the plurality of discrete material element exchangeable for another discrete material element, as taught by Daryani, for the benefit of allowing user to combine and change different enhancing flavors as desired ([0021]). As a direct result of the modification, Potter’s retainer/end cap at the mouth end has to be removable to allow access to the plurality of serially engaged elements/objects of the vapor-enhancing element 620 in order to exchange the plurality discrete material elements via the ring holders.

Response to Arguments
Applicant's arguments filed on 10/8/2021 have been fully considered but they are not persuasive. Regarding Applicant’s argument about Potter and Daryani does not disclose the amended limitations of a retainer to retain the plurality of discrete material elements and wherein the retainer is removable to allow access to the plurality of discrete material elements .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785